DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on December 7, 2021.
Claim 4 is cancelled.
Claims 1-3 and 5-10 are pending.
Claims 1-3 and 5-10 are examined.
This Office Action is given Paper No. 20220303 for references purposes only.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 4-5, which were filed on December 7, 2021, are illegible (i.e. text is too small to read). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the one or more databases comprises a central database, which is configured 20to generate web maps, store active page data, store event data, translate data, generate analytics, and/or process campaign data, that communicates with a graph database, which is configured to generate sales probability matrices, and wherein the central database using the network communicates with a manager that retrieves URL statistics from the central database, generates error and summary reports, and produces monthly invoices.” This phrase renders the claim vague and indefinite because it is unclear whether the scope of the claim is drawn to the subcombination of "a communication network, a demand-side platform, a data management platform, an advertising exchange platform, and a processor" alone, or drawn to the combination of "a communication network, a demand-side platform, a data management platform, an advertising exchange platform, a processor, one or more databases, a central database, and a graph database."
Based on the preamble of claim 1, one of ordinary skill in the art could reasonably conclude that the claim is directed to the subcombination alone because the preamble states “A system for optimizing sales probability comprising: 
Alternatively, the body of claim 1 recites “wherein the one or more databases comprises a central database, which is configured 20to generate web maps, store active page data, store event data, translate data, generate analytics, and/or process campaign data, that communicates with a graph database, which is configured to generate sales probability matrices, and wherein the central database using the network communicates with a manager that retrieves URL statistics from the central database, generates error and summary reports, and produces monthly invoices.” Based upon this language, claim 1 is directed to the combination of "a communication network, a demand-side platform, a data management platform, an advertising exchange platform, a processor, one or more databases, a central database, and a graph database."
Because a potential infringer of claim 1 would not know whether direct infringement required creation or possession of the subcombination alone (i.e. "a communication network, a demand-side platform, a data management platform, an advertising exchange platform, and a processor") or the combination (i.e. "a communication network, a demand-side platform, a data management platform, an advertising exchange platform, a processor, one or more databases, a central database, and a graph database"), claim 1 is indefinite under 35 U.S.C. §112 2nd paragraph.
If Applicant intends to claim only the subcombination, then they should remove all positive recitations of “one or more databases”, “a central database”, and “a graph database” from the body of the claim. Alternatively, if Applicant intends to claim the combination, then they should amend the preamble to objectively set forth this intent. 
Claims 1-3 and 5-10 are vague and indefinite because they include purely functional limitations without corresponding structure. Specifically, the specification does not clearly link or associate structure(s) for these limitations:
“an advertising exchange platform in communication with the demand-side platform and one or more members of a target audience, the advertising exchange platform configured to deliver advertisements to the one or more members of a target audience based upon a sales probability score” in claim 1;
“a central database, which is configured 20to generate web maps, store active page data, store event data, translate data, generate analytics, and/or process campaign data, that communicates with a graph database, which is configured to generate sales probability matrices, and wherein the central database using the network communicates with a manager that retrieves URL statistics from the central database, generates error and summary reports, and produces monthly invoices” in claim 1;
“a rules engine for implementing rules for determining the sales probability score” in claim 2;
“the third-party database configured to identify consumer attributes and associating the consumer attributes with a unique ID provided by the data management platform” in claim 5;
“the data management platform is configured to perform regression analysis” in claim 7;
“the data management platform is configured to perform a multivariate analysis of variance model, and wherein the custom consumer profile is updated to reflect successful and unsuccessful past sales” in claim 8;
“the data management platform is configured to consider both past sales and associated time of past sales in updating the custom consumer profile” in claim 9;
“the data management platform is configured to perform predictive modeling utilizing both temporal and sequential variables” in claim 10. 
Please see Claim Interpretation below. Note that the definition of “platform” can be an operating system, which is software.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of delivering targeted advertisements to users based upon weighted factors, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1 includes the following limitations:
A communication network;
A demand-side platform;
A data management platform in communication with databases containing consumer data;
An advertising exchange platform in communication with the demand-side platform and members of a target audience, wherein the advertising exchange delivers advertisements to the members based upon a score;
A processor;
Wherein the score is determined by creating a consumer profile, which is created from variables determined from the consumer data and a weighting factor;
Wherein the databases comprises a central database that communicates with a graph database.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
A communication network;
A demand-side platform;
A data management platform in communication with databases containing consumer data;
An advertising exchange platform;
A processor.
These additional elements are not indicative of integration into a practical application because:
They generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B:
As discussed with respect to step 2A prong 2 above, the additional elements of a communication network, a demand-side platform, a data management platform in communication with databases containing consumer data, an advertising exchange platform, and a processor generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a communication network, a demand-side platform, a data management platform in communication with databases containing consumer data, an advertising exchange platform, and a processor are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a communication network, a demand-side platform, a data management platform in communication with databases containing consumer data, an advertising exchange platform, and a processor are merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites a rules engine for implementing rules, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 3 recites receiving metrics and updates and claim 5 recites a third-party database for identifying consumer attributes, which is insignificant extra-solution activity (e.g. mere data gathering). See Ultramercial, Inc. v. Hulu, 772 F.3d 709, 715.
Claim 6 recites the different types of consumer data, which is merely describing data and further defining the abstract idea.
Claim 7 recites performing regression analysis, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claims 8-10 recite performing a multivariate analysis, considering past sales, and performing predictive modeling, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over McBride et al. (US 2013/0006916) in view of Williams (US 9,245,250).

Claim 1
McBride discloses:
a communication network (network, e.g. Internet, see [0062]);
a demand-side platform (vendors, see figure 1);
a data management platform (entity computing environment, see figure 1) using the communication network (network, e.g. Internet, see [0062]) configured to communicate with the demand-side platform and one or more databases (database, see [0060]) containing consumer data (information associated with users, see [0060]);
an advertising exchange platform (entity computing environment, see figure 1) in communication with the demand-side platform and one or more members (users, see figure 1) of a target audience, the advertising exchange platform configured to deliver advertisements to the one or more members of a target audience based upon a sales probability score (probability of closing, see [0036], figure 3);
a processor (processor, see [0198, 0200]) configured to execute an operating system (operating system, see [0200]) and one or more applications (software, see [0200]) contained on specific computational machinery, wherein the sales probability score is determined by the data management platform (entity computing environment, see figure 1) that creates a custom consumer profile (demographic features, see [0034]) consisting of independent variables determined from the consumer data obtained from the one or more databases (database, see [0060]) and a weighting factor (weightings, see [0152]) applied to each of the independent variables;
wherein the one or more databases comprises a central database (database, see [0060]), which is configured 20to generate web maps, store active page data, store event data, translate data (list of vendors with highest probability of closing a sale, see [0068]), generate analytics (price curve, bar chart, histogram, see [0068]), and/or process campaign data, that communicates with a graph database, which is configured to generate sales probability matrices (probability of closing a sale, see Table 1, [0149-0152]), and wherein the central database using the network communicates with a manager that retrieves URL statistics (e.g. how 
McBride does not explicitly disclose:
advertisements. 
Williams teaches:
advertisements (advertising, tailored content, see C5 L15-27, C10 L26-38). 
McBride discloses a network, a demand-side platform, a data management platform, an advertising exchange platform, a processor, determining a sales probability score, and generating analytics. McBride does not explicitly disclose advertisements, but Williams does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system for selection, filtering or presentation of available sales outlets of McBride with the tailored content of Williams because 1) a need exists for search results to be highly relevant to the desired product or consumer (see McBride [0006]); and 2) a need exists for identifying and delivering tailored content to users without requiring too much active participation from the user (see Williams C1 L24-58). Having the tailored content, or advertisements, ensures that the appropriate audience is targeted.

Claim 2
Furthermore, McBride discloses:
the demand-side platform includes a rules engine for implementing rules (e.g. large durable goods require buyer’s onsite visit, certain zip code, see [0035, 

Claim 3
Furthermore, McBride discloses:
the data management platform receives metrics from the implementation of advertisements placed through the advertising exchange platform and updates (updated, see [0186]) the sales probability score from the metrics received.

Claim 5
Furthermore, Williams teaches:
wherein the one or more databases comprises a central database that communicates with a third-party database (third party, see C6 L7-20) through the network, the third-party database configured to identify consumer attributes and associating the consumer attributes with a unique ID (digital fingerprint data, see C6 L40-52) provided by the data management platform.

Claim 6
Furthermore, Williams teaches:
the consumer data is selected from the list consisting of (consumer may specify what data the profile may be based upon, see C6 L53-60) audience-related data (e.g. regarding specific location, age, income, travel, items, see C6 L21-39), economic data (transaction history, see C5 L63 – C6 L6), social data (social 

Claim 7
Furthermore, McBride discloses:
the data management platform is configured to perform regression analysis (logistic regression, see [0042-0047, 0148]).

Claim 8
Furthermore, McBride discloses:
the data management platform is configured to perform a multivariate analysis of variance model (see [0049]), and wherein the custom consumer profile is updated to reflect successful and unsuccessful past sales (sale vs. no sale, see [0047, 0109]).

Claim 9
Furthermore, McBride discloses:
the data management platform is configured to consider both past sales and associated time of past sales (sales within past 45 days, see [0109]) in updating the custom consumer profile.

Claim 10
Furthermore, McBride discloses:
the data management platform is configured to perform predictive modeling utilizing both temporal and sequential variables (e.g. time, distance, inventory, price, see [0097-0106]).

Response to Arguments 
Drawings
Please see the revised drawing objection.

112 rejection
Please see the revised 112 rejection.

101 rejection
Applicant argues that the addition of a “central database” and a “manager” that generates error and summary reports overcomes the 101 rejection.
Examiner disagrees. As explained in the 112 rejection, it is unclear whether the metes and bounds of the claim include the central database. Please see revised 101 rejection.

103 rejection
Applicant argues that the features are not found in the prior art. 
Examiner disagrees. Please see new mapping above. Furthermore, the amendments are drawn to elements (i.e. one or more databases, a central database, and a graph database) that are not a part of the claimed invention (see 112 rejection). Specifically, the claims recite the data management platform creating a custom consumer profile from variables determined from data obtained from one or more databases. The databases themselves are not part of the claimed system. Nonetheless, in order to expedite prosecution, Examiner has mapped to the amendments.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Nightingale et al. (US 2018/0137540) discloses delivering targeted advertising.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th
microprocessor  A central processing unit (CPU) on a single chip.  Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
operating system “The software that controls the allocation and usage of hardware resources such as memory, central processing unit (CPU) time, disk space, and peripheral devices.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.
platform “1. The foundation technology of a computer system. Because computers are layered devices composed of chip-level hardware layer, a firmware and operating-system layer, and an applications program layer, the bottommost layer of a machine is often called a platform. 2. In everyday usage, the type of computer or operating system being used.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.
processor See central processing unit, microprocessor.  Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

112f analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an advertising exchange platform in communication with the demand-side platform and one or more members of a target audience, the advertising exchange platform configured to deliver advertisements to the one or more members of a target audience based upon a sales probability score” in claim 1;
“a central database, which is configured 20to generate web maps, store active page data, store event data, translate data, generate analytics, and/or process campaign data, that communicates with a graph database, which is configured to generate sales probability matrices, and wherein the central database using the network communicates with a manager that retrieves URL statistics from the central database, generates error and summary reports, and produces monthly invoices” in claim 1;
“a rules engine for implementing rules for determining the sales probability score” in claim 2;
“the third-party database configured to identify consumer attributes and associating the consumer attributes with a unique ID provided by the data management platform” in claim 5;
“the data management platform is configured to perform regression analysis” in claim 7;
“the data management platform is configured to perform a multivariate analysis of variance model, and wherein the custom consumer profile is updated to reflect successful and unsuccessful past sales” in claim 8;
“the data management platform is configured to consider both past sales and associated time of past sales in updating the custom consumer profile” in claim 9;
“the data management platform is configured to perform predictive modeling utilizing both temporal and sequential variables” in claim 10. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “an advertising exchange platform… configured to deliver… score” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “an advertising exchange platform” coupled with functional language “configured to deliver advertisements to the one or more members of a target audience based upon a sales probability score” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The remaining limitations listed above have a similar analysis. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3 and 5-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.